   B2100A (Form 2100A) (12/15)


                             United States Bankruptcy Court
                             _______________
                             Middle          District Of _______________
                                                         Pennsylvania
         Andrew M. Kidd, Jr.
   In re ______________________________,
         and Crystal Kidd                                                    18-00641
                                                                    Case No. ________________



                     TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a).
   Transferee hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the
   transfer, other than for security, of the claim referenced in this evidence and notice.


   U.S. Bank Trust National Association                                         MTGLQ Investors, LP
   as Trustee of Chalet Series III Trust
   ______________________________________                                      ____________________________________
              Name of Transferee                                                           Name of Transferor

   Name and Address where notices to transferee                                 Court Claim # (if known): 5
   should be sent:                                                              Amount of Claim: $206,969.27
   C/O SN Servicing Corp.                                                       Date Claim Filed: 03/21/2018
   323 5th Street
   Eureka, CA 95501
          800-603-0836
   Phone: ______________________________                                               888-699-5600
                                                                               Phone: __________________________
                               6428
   Last Four Digits of Acct #: ______________                                                               4295
                                                                               Last Four Digits of Acct. #: __________

   Name and Address where transferee payments
   should be sent (if different from above):
    C/O SN Servicing Corp.
    323 5th Street
    Eureka, CA 95501
   Phone: _______________________________
   Last Four Digits of Acct #: _______________



   I declare under penalty of perjury that the information provided in this notice is true and correct to the
   best of my knowledge and belief.

      /s/ Michelle Ghidotti-Gonsalves
   By:__________________________________                                             12/20/18
                                                                                Date:____________________________
           Transferee/Transferee’s Agent


   Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 5:18-bk-00641-RNO                    Doc 37 Filed 12/20/18 Entered 12/20/18 12:34:26                                              Desc
                                           Main Document    Page 1 of 2
                                                                                                        (800) 603-0836
                                                                                       Para Español, Ext. 2660 o 2643
             323 5TH STREET                                                          8:00 a.m. – 5:00 p.m. Pacific Time
             EUREKA CA 95501                                                                  Main Office NMLS #5985
                                                                                            Branch Office NMLS #9785



                                                                                                   November 27, 2018

                                                                               SnscLoanID0000286428
     ANDREW KIDD JR
     CRYSTAL KIDD
     162 COLUMBINE LN
     MILFORD PA 18337



    RE:
          Collateral: 162 COLUMBINE LANE; MILFORD, PA


                         NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF LOAN
    Dear Borrower:

    The Truth in Lending Act, 15 U.S.C. 1601, requires that borrowers receive a written Notice when their loan is
    assigned, sold or transferred. This assignment, sale or transfer does not change the terms of your loan or
    your contractual obligations as described in your loan documents. The information below describes the
    details of the assignment, sale or transfer of your mortgage loan:

      •   Date of Assignment, Sale or Transfer: November 15, 2018

      •   The transfer of ownership has been filed in the mortgage records for the county or local jurisdiction
          where the property securing this mortgage is located or registered with Mortgage Electronic
          Registration systems, Inc. whichever is applicable to this mortgage loan.


      •   A servicer is authorized to act on behalf of the owner/lender to handle the daily servicing of your loan.
          Your servicer collects payments for your account. If you have any questions about your loan,
          please contact your servicer at the telephone number, address or website listed below:

          Name:               SN Servicing Corporation
          Address:            323 Fifth Street, Eureka CA 95501
          Telephone Number: (800) 603-0836 (Toll free) 8:00 a.m. - 5:00 p.m. Pacific Time
          Website Address:    www.snsc.com

      •   An owner (also known as a "lender") is the person to whom the loan belongs. The identity of your new
          owner is:
          Name:               US Bank Trust National Association as Trustee of Chalet Series III Trust
          Address:            7114 E Stetson Dr, Ste 250; Scottsdale, AZ 85251
          Telephone Number: (800) 603-0836

    Partial Payment:
    On behalf of the lender, the servicer may hold payments that are less than the full amount due (partial
    payments) in a separate account until you pay the rest of the payment, and then apply the full payment to your
    loan.

    If this loan is sold, your new lender may have a different policy.

    Please do not send payments to the owner listed above, as they will not be credited to your loan.
    Your monthly payments and all inquiries must be sent directly to your servicer, SN Servicing
    Corporation. The servicer has authority to act on the owner’s behalf with regard to the administration
    of your loan.




Case 5:18-bk-00641-RNO                Doc 37 Filed 12/20/18 Entered 12/20/18 12:34:26                                     Desc
                                       Main Document    Page 2 of 2
